Exhibit 10.1

 

AMYRIS, INC.

 

Common Stock
(par value $0.0001 per share)

 

At Market Issuance Sales Agreement

 

March 8, 2016

 

FBR Capital Markets & Co. 

300 North 17th Street 

Suite 1400 

North Arlington, Virginia 22209

 

MLV & Co. LLC 

1301 Avenue of the Americas 43rd Floor 

New York, New York 10019

 

Ladies and Gentlemen:

 

Amyris, Inc., a Delaware corporation (the “Company”), confirms its agreement
(this “Agreement”) with FBR Capital Markets & Co. (“FBR”) and MLV & Co. LLC
(“MLV”, each of FBR and MLV individually a “Distribution Agent” and collectively
the “Distribution Agents”) as follows:

 

                        1.                     Issuance and Sale of Shares. The
Company agrees that, from time to time during

 

the term of this Agreement, on the terms and subject to the conditions set forth
herein, it may issue and sell through the Distribution Agents, shares (the
“Placement Shares”) of the Company’s common stock, par value $0.0001 per share
(the “Common Stock”); provided however, that in no event shall the Company issue
or sell through the Distribution Agents such number of Placement Shares that (a)
exceeds the number of shares or dollar amount of Common Stock registered on the
effective Registration Statement (as defined below) pursuant to which the
offering is being made, (b) exceeds the number of authorized but unissued shares
of Common Stock, or (c) exceeds the number of shares or dollar amount registered
on the Prospectus Supplement (as defined below) (the lesser of (a), (b) or (c)
the “Maximum Amount”). Notwithstanding anything to the contrary contained
herein, the parties hereto agree that compliance with the limitations set forth
in this Section 1 on the number of Placement Shares issued and sold under this
Agreement shall be the sole responsibility of the Company and that the
Distribution Agents shall have no obligation in connection with such compliance.
The issuance and sale of Placement Shares through the Distribution Agents will
be effected pursuant to the Registration Statement (as defined below), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue any Placement Shares.

 



 
 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (the “Securities
Act”), with the Securities and Exchange Commission (the “Commission”), a
registration statement on Form S-3 (File No. 333-203216), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (the “Exchange Act”). The Company has prepared a
prospectus supplement to the base prospectus included as part of such
registration statement specifically relating to the Placement Shares (the
“Prospectus Supplement”). The Company will furnish to the Distribution Agents,
for use by the Distribution Agents, copies of the base prospectus included as
part of such registration statement, as supplemented by the Prospectus
Supplement, relating to the Placement Shares. Except where the context otherwise
requires, such registration statement, including all documents filed as part
thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B of the Securities Act,
is herein called the “Registration Statement.” The base prospectus, including
all documents incorporated or deemed incorporated therein by reference to the
extent such information has not been superseded or modified in accordance with
Rule 412 under the Securities Act (as qualified by Rule 430B(g) of the
Securities Act), included in the Registration Statement, as it may be
supplemented by the Prospectus Supplement, in the form in which such base
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act, is
herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission incorporated by reference therein (the “Incorporated Documents”).

 

For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).

 

                        2.                     Placements. Each time that the
Company wishes to issue and sell Placement Shares hereunder (each, a
“Placement”), it will notify a Distribution Agent (the “Designated Distribution
Agent”) by email notice (or other method mutually agreed to in writing by the
parties) of the number of Placement Shares, the time period during which sales
are requested to be made, any limitation on the number of Placement Shares that
may be sold in any one day and any minimum price below which sales may not be
made (a “Placement Notice”), the form of which is attached hereto as Schedule 1.
The Placement Notice shall originate from any of the individuals from the
Company set forth on Schedule 3 (with a copy to each of the other individuals
from the Company listed on such schedule), and shall be addressed to each of the
individuals from the Designated Distribution Agent set forth on Schedule 3, as
such Schedule 3 may be amended from time to time. The Placement Notice shall be
effective immediately upon receipt by the Designated Distribution Agent unless
and until (i) the Designated Distribution Agent declines to accept the terms
contained therein for any reason, in its sole discretion, and notifies the
Company thereof in writing, (ii) the entire amount of the Placement Shares
thereunder has been sold, (iii) the Company suspends or terminates the Placement
Notice or (iv) this Agreement has been terminated under the provisions of
Section 13. The amount of any discount, commission or other compensation to be
paid by the Company to the Designated Distribution Agent in connection with the
sale of the Placement Shares shall be calculated in accordance with the terms
set forth in Schedule 2. It is expressly acknowledged and agreed that neither
the Company nor the Distribution Agents will have any obligation whatsoever with
respect to a Placement or any Placement Shares unless and until the Company
delivers a Placement Notice to the Designated Distribution Agent and the
Designated Distribution Agent does not decline such Placement Notice pursuant to
the terms set forth above, and then only upon the terms specified therein and
herein. In the event of a conflict between the terms of Sections 2 or 3 of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.

 



2

 

                        3.                     Sale of Placement Shares by the
Designated Distribution Agent. Subject to the terms and conditions of this
Agreement, for the period specified in a Placement Notice, the Designated
Distribution Agent will use its commercially reasonable efforts consistent with
its normal trading and sales practices and applicable state and federal laws,
rules and regulations and the rules of The NASDAQ Stock Market (the relevant
NASDAQ market on which the Placement Shares are then traded, the “Exchange”), to
sell the Placement Shares up to the amount specified in, and otherwise in
accordance with the terms of, such Placement Notice. The Designated Distribution
Agent will provide written confirmation to the Company no later than the opening
of the Trading Day (as defined below) immediately following the Trading Day on
which it has made sales of Placement Shares hereunder setting forth the number
of Placement Shares sold on such day, the compensation payable by the Company to
the Designated Distribution Agent pursuant to Section 2 with respect to such
sales, and the Net Proceeds (as defined below) payable to the Company, with an
itemization of the deductions made by the Designated Distribution Agent (as set
forth in Section 5(b)) from the gross proceeds that it receives from such sales.
Subject to the terms of a Placement Notice, the Designated Distribution Agent
may sell Placement Shares by any method permitted by law deemed to be an “at the
market offering” as defined in Rule 415 of the Securities Act, including without
limitation sales made directly on the Exchange, on any other existing trading
market for the Common Stock or to or through a market maker. Subject to the
terms of a Placement Notice, the Designated Distribution Agent may also sell,
with the Company’s consent, Placement Shares by any other method permitted by
law, including but not limited to negotiated transactions. “Trading Day” means
any day on which Common Stock is purchased and sold on the Exchange.

 

                        4.                     Suspension of Sales. The Company
or the Designated Distribution Agent may, upon notice to the other party in
writing (including by email correspondence to each of the individuals of the
other party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 3), suspend any sale of Placement Shares (a
“Suspension”); provided, however, that such suspension shall not affect or
impair any party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. While a Suspension is in effect,
any obligation under Sections 7(l), 7(m), and 7(n) with respect to the delivery
of certificates, opinions, or comfort letters to the Distribution Agents, shall
be waived. Each of the parties agrees that no such notice under this Section 4
shall be effective against any other party unless it is made to one of the
individuals of such party named on Schedule 3 hereto, as such Schedule may be
amended from time to time.

 



3

 

                        5.                     Sale and Delivery to the
Designated Distribution Agent; Settlement.

 

a.                   Sale of Placement Shares. On the basis of the
representations and warranties herein contained and subject to the terms and
conditions herein set forth, upon the Designated Distribution Agent’s acceptance
of the terms of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, the Designated Distribution Agent,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
Exchange to sell such Placement Shares up to the amount specified in, and
otherwise in accordance with the terms of, such Placement Notice. The Company
acknowledges and agrees that (i) there can be no assurance that the Designated
Distribution Agent will be successful in selling Placement Shares, (ii) the
Designated Distribution Agent will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason other than a failure by the Designated Distribution Agent to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the Exchange to sell such Placement Shares as required under this
Agreement and (iii) the Designated Distribution Agent shall be under no
obligation to purchase Placement Shares on a principal basis pursuant to this
Agreement, except as otherwise agreed by the Designated Distribution Agent and
the Company.

 

b.                  Settlement of Placement Shares. Unless otherwise specified
in the applicable Placement Notice, settlement for sales of Placement Shares
will occur on the third (3rd) Trading Day (or such earlier day as is industry
practice for regular-way trading) following the date on which such sales are
made (each, a “Settlement Date”). The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by the
Designated Distribution Agent, after deduction for (i) the Designated
Distribution Agent’s commission, discount or other compensation for such sales
payable by the Company pursuant to Section 2 hereof, and (ii) any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales.

 

c.                   Delivery of Placement Shares. On or before each Settlement
Date, the Company will, or will cause its transfer agent to, electronically
transfer the Placement Shares being sold by crediting the Designated
Distribution Agent’s or its designee’s account (provided the Designated
Distribution Agent shall have given the Company written notice of such designee
and such designee’s account information at least one Trading Day prior to the
Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto which in all cases shall be freely
tradable, transferable, registered shares in good deliverable form. On each
Settlement Date, the Designated Distribution Agent will deliver the related Net
Proceeds in same day funds to an account designated by the Company in writing
on, or prior to, the Settlement Date. The Company agrees that if the Company, or
its transfer agent (if applicable), defaults in its obligation to deliver
Placement Shares on a Settlement Date through no fault of the Designated
Distribution Agent, then in addition to and in no way limiting the rights and
obligations set forth in Section 11(a) hereto, it will (i) hold the Designated
Distribution Agent harmless against any loss, claim, damage, or reasonable and
documented expense (including reasonable and documented legal fees and
expenses), as incurred, directly arising out of such default by the Company or
its transfer agent (if applicable) and (ii) pay to the Designated Distribution
Agent (without duplication) any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

 



4

 

d.                  Limitations on Offering Size. Under no circumstances shall
the Company cause or request the offer or sale of any Placement Shares if, after
giving effect to the sale of such Placement Shares, the aggregate number of
Placement Shares sold pursuant to this Agreement would exceed the lesser of (A)
the Maximum Amount, (B) the amount available for offer and sale under the
Registration Statement and (C) the amount authorized from time to time to be
issued and sold under this Agreement by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to the Designated Distribution Agent in writing. Under no circumstances
shall the Company cause or request the offer or sale of any Placement Shares
pursuant to this Agreement at a price lower than the minimum price authorized
from time to time by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to the
Designated Distribution Agent in writing.

 

e.                   Sales Through Distribution Agent. The Company agrees that
any offer to sell, any solicitation of an offer to buy, or any sales of Common
Stock or any other equity security of the Company shall only be effected by or
through a Distribution Agent, and only a single Distribution Agent, on any
single given date, and in no event shall the Company request that more than one
Distribution Agent sell Placement Shares on the same day; provided, however,
that (i) the foregoing limitation shall not apply to (A) any sales of Common
Stock or any other equity security of the Company upon the exercise of any
option, warrant, right or any conversion privilege set forth in the instruction
governing such securities, (B) sales solely to employees, directors or security
holders of the Company or its subsidiaries, or to a trustee or other person
acquiring such securities for the accounts of such person and (ii) such
limitation shall not apply (A) on any day during which no sales are made
pursuant to this Agreement or (B) during a period in which the Company has
notified the Distribution Agents that it will not sell Common Stock under this
Agreement and (1) no Placement Notice is pending or (2) after a Placement Notice
has been withdrawn.

 

                        6.                     Representations and Warranties of
the Company. Except as disclosed in the Registration Statement or Prospectus
(including the Incorporated Documents), the Company represents and warrants to
each of the Distribution Agents that as of the date of this Agreement and as of
each Applicable Time (as defined below), unless such representation, warranty or
agreement specifies a different date or time:

 

a.                   Registration Statement and Prospectus. The transactions
contemplated by this Agreement meet the requirements for and comply with the
conditions for the use of Form S-3 under the Securities Act. The Registration
Statement has been filed with the Commission and has been declared effective
under the Securities Act. The Prospectus Supplement will name MLV and FBR as the
agents in the section entitled “Plan of Distribution.” The Company has not
received, and has no notice of, any order of the Commission preventing or
suspending the use of the Registration Statement, or threatening or instituting
proceedings for that purpose. The Registration Statement and the offer and sale
of Placement Shares as contemplated hereby meet the requirements of Rule 415
under the Securities Act and comply in all material respects with said Rule. Any
statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement have been so described or filed, as
applicable. Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or are available through EDGAR, to the Distribution Agents
and their counsel. The Company has not distributed and, prior to the later to
occur of each Settlement Date and completion of the distribution of the
Placement Shares, will not distribute any offering material in connection with
the offering or sale of the Placement Shares other than the Registration
Statement and the Prospectus and any Issuer Free Writing Prospectus (as defined
below) to which the Distribution Agents have consented. The Common Stock is
currently quoted on the Exchange. The Company has not, in the 12 months
preceding the date hereof, received notice from the Exchange to the effect that
the Company is not in compliance with the listing or maintenance requirements of
the Exchange. To the Company’s knowledge, it is in compliance with all such
listing and maintenance requirements.

 



5

 

b.                  No Misstatement or Omission. At each Settlement Date, the
Registration Statement and the Prospectus, as of such date, will conform in all
material respects with the requirements of the Securities Act. The Registration
Statement, when it became or becomes effective, did not, and does not, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.
The Prospectus and any amendment and supplement thereto, on the date thereof and
at each Applicable Time (defined below), did not or does not include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. The documents incorporated by reference in the Prospectus
or any Prospectus Supplement did not, and any further documents filed and
incorporated by reference therein do not, when filed with the Commission,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated in such document or necessary to make the statements in
such document, in light of the circumstances under which they were made, not
misleading. The foregoing shall not apply to statements in, or omissions from,
any such document made in reliance upon, and in conformity with, information
furnished to the Company by a Distribution Agent specifically for use in the
preparation thereof.

 

c.                   Conformity with Securities Act and Exchange Act. The
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or
any amendment or supplement thereto, and the Incorporated Documents, when such
documents were filed with the Commission under the Securities Act or the
Exchange Act or became effective under the Securities Act, as the case may be,
conformed in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable.

 

d.                                                                                                     
Financial Information. The consolidated financial statements of the Company
included or incorporated by reference in the Registration Statement and the
Prospectus, together with the related notes and schedules, present fairly, in
all material respects, the consolidated financial position of the Company and
the Subsidiaries (as defined below) as of the dates indicated and the
consolidated results of operations, cash flows and changes in stockholders’
equity of the Company and the Subsidiaries for the periods specified (subject,
in the case of unaudited statements, to normal year-end audit adjustments which
will not be material, either individually or in the aggregate) and have been
prepared in compliance with the published requirements of the Securities Act and
Exchange Act, as applicable, and in conformity with generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis (except (i) for such adjustments to accounting standards and practices as
are noted therein and (ii) in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements)
during the periods involved; the other financial and statistical data with
respect to the Company and the Subsidiaries contained or incorporated by
reference in the Registration Statement and the Prospectus, are accurately and
fairly presented and prepared on a basis consistent with the financial
statements and books and records of the Company; there are no financial
statements (historical or pro forma) that are required to be included or
incorporated by reference in the Registration Statement, or the Prospectus that
are not included or incorporated by reference as required; the Company and the
Subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off balance sheet obligations), not described in the
Registration Statement, and the Prospectus which are required to be described in
the Registration Statement or Prospectus; and all disclosures contained or
incorporated by reference in the Registration Statement and the Prospectus, if
any, regarding “non-GAAP financial measures” (as such term is defined by the
rules and regulations of the Commission) comply in all material respects with
Regulation G of the Exchange Act and Item 10 of Regulation S-K under the
Securities Act, to the extent applicable.

 



6

 

e.                   Conformity with EDGAR Filing. The Prospectus delivered to
the Distribution Agents for use in connection with the sale of the Placement
Shares pursuant to this Agreement will be identical to the versions of the
Prospectus created to be transmitted to the Commission for filing via EDGAR,
except to the extent permitted by Regulation S-T.

 

f.                   Organization. The Company and any subsidiary that is a
significant subsidiary (as such term is defined in Rule 1-02 of Regulation S-X
promulgated by the Commission) (each, a “Subsidiary”, collectively, the
“Subsidiaries”), are duly organized, validly existing and in good standing (to
the extent that the concept of good standing exists in its jurisdiction of
incorporation) under the laws of their respective jurisdictions of organization.
The Company and the Subsidiaries are duly licensed or qualified as a foreign
corporation for transaction of business and in good standing (to the extent that
the concept of good standing exists in its jurisdiction of incorporation) under
the laws of each other jurisdiction in which their respective ownership or lease
of property or the conduct of their respective businesses requires such license
or qualification, and have the corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement and the Prospectus, except where the
failure to be so qualified or in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect on
the assets, business, operations, earnings, properties, condition (financial or
otherwise), prospects, stockholders’ equity or results of operations of the
Company and the Subsidiaries taken as a whole, or prevent the consummation of
the transactions contemplated hereby (a “Material Adverse Effect”).

 



7

 

g.                  Subsidiaries. As of the date hereof, the Company’s only
Subsidiaries are set forth on Schedule 6(g). The Company owns directly or
indirectly, all of the equity interests of the Subsidiaries free and clear of
any lien, charge, security interest, encumbrance, right of first refusal or
other restriction, except for liens securing indebtedness that is reflected in
the financial statements of the Company included or incorporated by reference in
the Registration Statement. All the equity interests of the Subsidiaries are
validly issued and are fully paid, nonassessable and free of preemptive and
similar rights.

 

h.                  No Violation or Default. Neither the Company nor any
Subsidiary is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other similar agreement or
instrument to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound or to which any of the property or assets of
the Company or any Subsidiary is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of each of clauses
(ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect. To the
Company’s knowledge, no other party under any material contract or other
agreement to which it or any Subsidiary is a party is in default in any respect
thereunder where such default would have a Material Adverse Effect.

 

i.                    No Material Adverse Effect. Since the date of the most
recent financial statements of the Company included or incorporated by reference
in the Registration Statement and Prospectus, there has not been (i) any
Material Adverse Effect, or any development that would reasonably be expected to
result in a Material Adverse Effect, (ii) any transaction which is material to
the Company and the Subsidiaries taken as a whole, (iii) any obligation or
liability, direct or contingent (including any off-balance sheet obligations),
incurred by the Company or the Subsidiaries, which is material to the Company
and the Subsidiaries taken as a whole, (iv) any material change in the capital
stock (other than (A) the grant of additional options or other awards under the
Company’s existing equity incentive plans, (B) changes in the number of
outstanding Common Stock of the Company due to the issuance of shares upon the
exercise or conversion of securities exercisable for, or convertible into,
Common Stock outstanding on the date hereof, (C) the vesting of awards under the
Company’s existing equity incentive plans outstanding on the date hereof, (D) as
a result of the issuance of Placement Shares, (E) any repurchases of capital
stock of the Company, (F) as described in a proxy statement filed on Schedule
14A or a Registration Statement on Form S-4, or (G) as otherwise publicly
announced) or outstanding long-term indebtedness of the Company or the
Subsidiaries, or (v) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company or any Subsidiary, other than in each
case above in the ordinary course of business or as otherwise disclosed in the
Registration Statement or Prospectus (including any Incorporated Documents).

 



8

 

j.                    Capitalization. The issued and outstanding shares of
capital stock of the Company have been validly issued, are fully paid and
non-assessable and, other than as disclosed in the Registration Statement or the
Prospectus, are not subject to any preemptive rights, rights of first refusal or
similar rights. The Company has an authorized, issued and outstanding
capitalization as set forth in the Registration Statement and the Prospectus as
of the dates referred to therein (other than (i) the grant of additional options
or other awards under the Company’s existing equity incentive plans, (ii)
changes in the number of outstanding Common Stock of the Company due to the
issuance of shares upon the exercise or conversion of securities exercisable
for, or convertible into, Common Stock outstanding on the date hereof, (iii) the
vesting of awards under the Company’s existing equity incentive plans
outstanding on the date hereof, (iv) as a result of the issuance of Placement
Shares, (v) any repurchases of capital stock of the Company, or (v) as otherwise
disclosed in the Registration Statement or Prospectus (including any
Incorporated Documents)) and such authorized capital stock conforms to the
description thereof set forth in the Registration Statement and the Prospectus.
The description of the Common Stock in the Registration Statement and the
Prospectus is complete and accurate in all material respects. As of the date
referred to therein, the Company did not have outstanding any options to
purchase, or any rights or warrants to subscribe for, or any securities or
obligations convertible into, or exchangeable for, or any contracts or
commitments to issue or sell, any shares of capital stock or other securities.

 

k.                  Authorization; Enforceability. The Company has full legal
right, power and authority to enter into this Agreement and perform the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by the Company and is a legal, valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification and contribution provisions of Section 11 hereof may be limited
by federal or state securities laws and public policy considerations in respect
thereof.

 

l.                    Authorization of Placement Shares. The Placement Shares,
when issued and delivered pursuant to the terms approved by the board of
directors of the Company or a duly authorized committee thereof, or a duly
authorized executive committee, against payment therefor as provided herein,
will be duly and validly authorized and issued and fully paid and nonassessable,
free and clear of any pledge, lien, encumbrance, security interest or other
claim (other than any pledge, lien, encumbrance, security interest or other
claim arising from an act or omission of a Distribution Agent or a purchaser),
including any statutory or contractual preemptive rights, resale rights, rights
of first refusal or other similar rights, and will be registered pursuant to
Section 12 of the Exchange Act. The Placement Shares, when issued, will conform
in all material respects to the description thereof set forth in or incorporated
into the Prospectus.

 

m.                No Consents Required. No consent, approval, authorization,
order, registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of this Agreement, and the issuance and sale by the
Company of the Placement Shares as contemplated hereby, except for such
consents, approvals, authorizations, orders and registrations or qualifications
(i) as may be required under applicable state securities laws or by the by-laws
and rules of the Financial Industry Regulatory Authority (“FINRA”) or the
Exchange, including any notices that may be required by the Exchange, in
connection with the sale of the Placement Shares by the Distribution Agents,
(ii) as may be required under the Securities Act and (iii) as have been
previously obtained by the Company.

 



9

 

n.                  No Preferential Rights. (i) No person, as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act
(each, a “Person”), has the right, contractual or otherwise, to cause the
Company to issue or sell to such Person any Common Stock or shares of any other
capital stock or other securities of the Company (other than upon the exercise
of options or warrants to purchase Common Stock, upon the conversion of
securities convertible into Common Stock as disclosed in the Registration
Statement or upon the exercise or vesting of options or other awards that may be
outstanding or granted from time to time under the Company’s equity incentive
plans), (ii) except as disclosed in the Registration Statement with respect to
price-based anti-dilution provisions in outstanding convertible promissory notes
and warrants of the Company, no Person has any preemptive rights, rights of
first refusal, or any other rights (whether pursuant to a “poison pill”
provision or otherwise) to purchase any Common Stock or shares of any other
capital stock or other securities of the Company from the Company which have not
been duly waived with respect to the offering contemplated hereby, (iii) no
Person has the right to act as an underwriter or as a financial advisor to the
Company in connection with the offer and sale of the Common Stock, and (iv) no
Person has the right, contractual or otherwise, to require the Company to
register under the Securities Act any Common Stock or shares of any other
capital stock or other securities of the Company, or to include any such shares
or other securities in the Registration Statement or the offering contemplated
thereby, whether as a result of the filing or effectiveness of the Registration
Statement or the sale of the Placement Shares as contemplated thereby or
otherwise, except in each case for such rights as have been waived on or prior
to the date hereof.

 

o.                  Independent Public Accountant. PricewaterhouseCoopers LLP
(the “Accountant”), whose report on the consolidated financial statements of the
Company is filed with the Commission as part of the Company’s most recent Annual
Report on Form 10-K filed with the Commission and incorporated into the
Registration Statement, are and, during the periods covered by their report,
were independent public accountants within the meaning of the Securities Act and
the Public Company Accounting Oversight Board (United States). To the Company’s
knowledge, the Accountant is not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with
respect to the Company.

 

p.                  Enforceability of Agreements. All agreements between the
Company and third parties expressly referenced in the Prospectus, other than
such agreements that have expired by their terms or whose termination is
disclosed in documents filed by the Company on EDGAR, are legal, valid and
binding obligations of the Company and, to the Company’s knowledge, enforceable
in accordance with their respective terms, except to the extent that (i)
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification provisions of certain
agreements may be limited by federal or state securities laws or public policy
considerations in respect thereof, and except for any unenforceability that,
individually or in the aggregate, would not have a Material Adverse Effect.

 



10

 

q.                  No Litigation. There are no legal, governmental or
regulatory actions, suits or proceedings pending, nor, to the Company’s
knowledge, any legal, governmental or regulatory investigations, to which the
Company or a Subsidiary is a party or to which any property of the Company or
any Subsidiary is the subject that, individually or in the aggregate, if
determined adversely to the Company or any Subsidiary, would have a Material
Adverse Effect or materially and adversely affect the ability of the Company to
perform its obligations under this Agreement; to the Company’s knowledge, no
such actions, suits or proceedings are threatened or contemplated by any
governmental or regulatory authority or threatened by others that, individually
or in the aggregate, if determined adversely to the Company or any Subsidiary,
would have a Material Adverse Effect; and there are no current or pending legal,
governmental or regulatory actions, suits, proceedings or, to the Company’s
knowledge, investigations that are required under the Securities Act to be
described in the Prospectus that are not described in the Prospectus (including
any Incorporated Document).

 

r.                    Licenses and Permits. The Company and the Subsidiaries
possess or have obtained, all licenses, certificates, consents, orders,
approvals, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Registration Statement and the Prospectus (the
“Permits”), except where the failure to possess, obtain or make the same would
not, individually or in the aggregate, have a Material Adverse Effect. Neither
the Company nor any Subsidiary have received written notice of any proceeding
relating to revocation or modification of any such Permit or has any reason to
believe that such Permit will not be renewed in the ordinary course, except
where the failure to obtain any such renewal would not, individually or in the
aggregate, have a Material Adverse Effect.

 

s.                   No Material Defaults. Neither the Company nor any
Subsidiary has defaulted on any installment on indebtedness for borrowed money
or on any rental on one or more long-term leases, which defaults, individually
or in the aggregate, would have a Material Adverse Effect. The Company has not
filed a report pursuant to Section 13(a) or 15(d) of the Exchange Act since the
filing of its last Annual Report on Form 10-K, indicating that it (i) has failed
to pay any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would have a Material Adverse Effect.

 

t.                    Certain Market Activities. Neither the Company, nor any
Subsidiary, nor, to the knowledge of the Company, any of their respective
directors, officers or controlling persons has taken, directly or indirectly,
any action designed, or that has constituted or would cause or result in, under
the Exchange Act or otherwise, the stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Placement
Shares.

 

u.                  Broker/Dealer Relationships. Neither the Company nor any
Subsidiary or any related entities (i) is required to register as a “broker” or
“dealer” in accordance with the provisions of the Exchange Act or (ii) directly
or indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
set forth in the FINRA Manual).

 

v.                  No Reliance. The Company has not relied upon either of the
Distribution Agents or legal counsel for the Distribution Agents for any legal,
tax or accounting advice in connection with the offering and sale of the
Placement Shares.

 



11

 

w.                Taxes. The Company and the Subsidiaries have filed all
federal, state, local and foreign tax returns which have been required to be
filed and paid or accrued all taxes shown thereon through the date hereof, to
the extent that such taxes have become due and are not being contested in good
faith, except where the failure to do so would not have a Material Adverse
Effect. Except as otherwise disclosed in or contemplated by the Registration
Statement or the Prospectus, no tax deficiency has been determined adversely to
the Company or any Subsidiary which has had, or would have, individually or in
the aggregate, a Material Adverse Effect. The Company has no knowledge of any
federal, state or other governmental tax deficiency, penalty or assessment which
has been or might be asserted or threatened against it which could have a
Material Adverse Effect.

 

x.                  Title to Real and Personal Property. The Company and the
Subsidiaries have good and valid title to all of their respective real
properties and good and valid title to all personal property (excluding
intellectual property, which is addressed below) described in the Registration
Statement or Prospectus as being owned by them that are material to the
businesses of the Company or such Subsidiary, in each case free and clear of all
liens, encumbrances and claims, except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries or (ii) would not, individually or in the
aggregate, have a Material Adverse Effect. Any real property described in the
Registration Statement or Prospectus as being leased by the Company and the
Subsidiaries is held by them under valid, existing and enforceable leases,
except those that (A) do not materially interfere with the use made or proposed
to be made of such property by the Company or the Subsidiaries or (B) would not,
individually or in the aggregate, have a Material Adverse Effect.

 

y.                  Intellectual Property. The Company and the Subsidiaries own
or possess adequate enforceable rights to use all patents, patent applications,
trademarks (both registered and unregistered), service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses and
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) (collectively,
the “Intellectual Property”), necessary for the conduct of their respective
businesses as conducted as of the date hereof, except to the extent that the
failure to own or possess adequate rights to use such Intellectual Property
would not, individually or in the aggregate, have a Material Adverse Effect; the
Company and the Subsidiaries have not received any written notice of any claim
of infringement or conflict with asserted Intellectual Property rights of
others, which infringement or conflict, if the subject of an unfavorable
decision, would result in a Material Adverse Effect; there are no pending, or to
the Company’s knowledge, threatened judicial proceedings or interference
proceedings against the Company or its Subsidiaries challenging the Company’s or
any of its Subsidiary’s rights in or to or the validity of the scope of any of
the Company’s or any Subsidiary’s patents, patent applications or proprietary
information; no other entity or individual has any right or claim in any
patents, patent applications or any patent to be issued therefrom that are owned
or purported to be owned by the Company or any of its Subsidiaries by virtue of
any contract, license or other agreement entered into between such entity or
individual and the Company or any Subsidiary or by any non-contractual
obligation, other than by written licenses granted by the Company or any
Subsidiary, except as would not, individually or in the aggregate, have a
Material Adverse Effect; the Company and the Subsidiaries have not received any
written notice of any claim challenging the rights of the Company or its
Subsidiaries in or to any Intellectual Property owned, licensed or optioned by
the Company or any Subsidiary which claim, if the subject of an unfavorable
decision would result in a Material Adverse Effect.

 



12

 

z.                   Environmental Laws. The Company and the Subsidiaries (i)
are in compliance with any and all applicable federal, state, local and foreign
laws, rules, regulations, decisions and orders relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”); (ii)
have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses as described in the Registration Statement and the
Prospectus; and (iii) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except, in
the case of any of clauses (i), (ii) or (iii) above, for any such failure to
comply or failure to receive required permits, licenses, other approvals or
liability as would not, individually or in the aggregate, have a Material
Adverse Effect.

 

aa.               Disclosure Controls. The Company maintains a system of
internal accounting controls designed to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company is not aware of any material weaknesses in its internal control over
financial reporting (other than as set forth in the Registration Statement or
the Prospectus). Since the date of the latest audited financial statements of
the Company included in the Prospectus, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as set forth in the Registration
Statement or the Prospectus). The Company has established disclosure controls
and procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) that comply
with the requirements of the Exchange Act. The Company’s certifying officers
have evaluated the effectiveness of the Company’s controls and procedures as of
a date within 90 days prior to the filing date of the Form 10-K for the fiscal
year most recently ended (such date, the “Evaluation Date”). The Company
presented in its Form 10-K for the fiscal year most recently ended the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the most recent
Evaluation Date, and the “disclosure controls and procedures” are effective.

 

bb.              Sarbanes-Oxley Act. There is and has been no failure on the
part of the Company or, to the knowledge of the Company, any of the Company’s
directors or officers, in their capacities as such, to comply in all material
respects with any applicable provisions of the Sarbanes-Oxley Act and the rules
and regulations promulgated thereunder. Each of the principal executive officer
and the principal financial officer of the Company (or each former principal
executive officer of the Company and each former principal financial officer of
the Company as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it or furnished by it to
the Commission during the past 12 months. For purposes of the preceding
sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Exchange Act Rules 13a-15 and
15d-15.

 



13

 

cc.               Finder’s Fees. Neither the Company nor any Subsidiary has
incurred any liability for any finder’s fees, brokerage commissions or similar
payments in connection with the transactions herein contemplated, except as may
otherwise exist with respect to the Distribution Agents pursuant to this
Agreement.

 

dd.             Labor Disputes. No labor claim by or dispute with employees of
the Company or any Subsidiary exists or, to the knowledge of the Company, is
threatened which would result in a Material Adverse Effect.

 

ee.               Investment Company Act. Neither the Company nor any Subsidiary
is or, after giving effect to the offering and sale of the Placement Shares,
will be required to register as an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

ff.                Operations. The operations of the Company and the
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions to which the Company or the Subsidiaries are
subject, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency having jurisdiction over the Company (collectively, the “Money Laundering
Laws”), except where the failure to be in such compliance would not result in a
Material Adverse Effect; and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

 

gg.              Off-Balance Sheet Arrangements. There are no transactions,
arrangements and other relationships between and/or among the Company, and/or,
to the knowledge of the Company, any of its affiliates and any unconsolidated
entity, including, but not limited to, any structured finance, special purpose
or limited purpose entity (each, an “Off Balance Sheet Transaction”) that would
affect materially the Company’s liquidity or the availability of or requirements
for its capital resources, including those Off Balance Sheet Transactions
described in the Commission’s Statement about Management’s Discussion and
Analysis of Financial Conditions and Results of Operations (Release Nos.
33-8056; 34-45321; FR-61), required to be described in the Registration
Statement or the Prospectus which have not been described as required.

 

hh.              Underwriter Agreements. The Company is not a party to any
agreement with an agent or underwriter for any other “at-the-market” or
continuous equity transaction.

 



14

 

ii.                  ERISA. To the knowledge of the Company, (i) each material
employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and the Subsidiaries
has been maintained in material compliance with its terms and the requirements
of any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Internal Revenue Code of 1986, as amended (the “Code”);
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred which would result in a material
liability to the Company with respect to any such plan excluding transactions
effected pursuant to a statutory or administrative exemption; and (iii) for each
such plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no “accumulated funding deficiency” as defined in Section
412 of the Code has been incurred, whether or not waived, and the fair market
value of the assets of each such plan (excluding for these purposes accrued but
unpaid contributions) equals or exceeds the present value of all benefits
accrued under such plan determined using reasonable actuarial assumptions, other
than, in the case of (i), (ii) and (iii) above, as would not have a Material
Adverse Effect.

 

jj.                  Forward-Looking Statements. No forward-looking statement
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) (a “Forward-Looking Statement”) has been made or reaffirmed in the
Registration Statement and the Prospectus without a reasonable basis or has been
disclosed other than in good faith.

 

kk.              Margin Rules. Neither the issuance, sale and delivery of the
Placement Shares nor the application of the proceeds thereof by the Company as
described in the Registration Statement and the Prospectus will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

 

ll.                  Insurance. The Company and the Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as the Company and
the Subsidiaries reasonably believe are adequate for the conduct of their
business.

 

mm.          No Improper Practices. (i) Neither the Company nor, to the
Company’s knowledge, the Subsidiaries, nor to the Company’s knowledge, any of
their respective executive officers has, in the past five years, made any
unlawful contributions to any candidate for any political office (or failed
fully to disclose any contribution in violation of law) or made any contribution
or other payment to any official of, or candidate for, any federal, state,
municipal, or foreign office or other person charged with similar public or
quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, the Subsidiaries or
any affiliate of any of them, on the one hand, and the directors, officers and
stockholders of the Company or, to the Company’s knowledge, the Subsidiaries, on
the other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or the
Subsidiaries or any affiliate of them, on the one hand, and the directors,
officers, stockholders or directors of the Company or, to the Company’s
knowledge, the Subsidiaries, on the other hand, that is required by the rules of
FINRA to be described in the Registration Statement and the Prospectus that is
not so described; (iv) there are no material outstanding loans or advances or
material guarantees of indebtedness by the Company or, to the Company’s
knowledge, the Subsidiaries to or for the benefit of any of their respective
officers or directors or any of the members of the families of any of them; (v)
the Company has not offered, or caused any placement agent to offer, Common
Stock to any person with the intent to influence unlawfully (A) a customer or
supplier of the Company or the Subsidiaries to alter the customer’s or
supplier’s level or type of business with the Company or the Subsidiaries or (B)
a trade journalist or publication to write or publish favorable information
about the Company or the Subsidiaries or any of their respective products or
services; and (vi) neither the Company nor the Subsidiaries nor, to the
Company’s knowledge, any employee or agent of the Company or the Subsidiaries
has made any payment of funds of the Company or the Subsidiaries or received or
retained any funds in violation of any law, rule or regulation (including,
without limitation, the Foreign Corrupt Practices Act of 1977), which payment,
receipt or retention of funds is of a character required to be disclosed in the
Registration Statement or the Prospectus.

 



15

 

nn.              Status Under the Securities Act. The Company was not and is not
an ineligible issuer as defined in Rule 405 under the Securities Act at the
times specified in Rules 164 and 433 under the Securities Act in connection with
the offering of the Placement Shares.

 

oo.              No Misstatement or Omission in an Issuer Free Writing
Prospectus. Each Issuer Free Writing Prospectus, as of its issue date and as of
each Applicable Time (as defined in Section 25 below), did not, does not and
will not, through the completion of the Placement or Placements for which such
Issuer Free Writing Prospectus is issued, include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement or the Prospectus, including any incorporated document
deemed to be a part thereof that has not been superseded or modified. The
foregoing sentence does not apply to statements in or omissions from any Issuer
Free Writing Prospectus based upon and in conformity with written information
furnished to the Company by the Distribution Agents specifically for use
therein.

 

pp.              No Conflicts. The execution of this Agreement does not, and the
issuance, offering or sale of the Placement Shares, or the consummation of any
of the transactions contemplated herein and therein, or the compliance by the
Company with the terms and provisions hereof and thereof will not result in a
breach of, any of the terms and provisions of, or constitutes or will constitute
a default under, or will result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant to the
terms of any contract or other agreement to which the Company may be bound or to
which any of the property or assets of the Company is subject, except (i) such
conflicts, breaches or defaults as may have been waived and (ii) such conflicts,
breaches and defaults that would not have a Material Adverse Effect; nor will
such action result (x) in any violation of the provisions of the organizational
or governing documents of the Company, or (y) in any material violation of the
provisions of any statute or any order, rule or regulation applicable to the
Company or of any court or of any federal, state or other regulatory authority
or other government body having jurisdiction over the Company, in each case
except where such violation would not have a Material Adverse Effect.

 

qq.              OFAC.

 

                                 (i)         Neither the Company nor any
Subsidiary (collectively, the “Entity”) nor, to the Company’s knowledge, any
director, officer, employee, agent, affiliate or representative of the Entity,
is a government, individual, or entity (in this paragraph (qq), “Person”) that
is, or is owned or controlled by a Person that is:

 



16

 

(a)       currently the subject of any sanctions administered or enforced by the
U.S. Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the
United Nations Security Council (“UNSC”), the European Union (“EU”), Her
Majesty’s Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor

 

(b)      located, organized or resident in a country or territory that is the
subject of Sanctions.

 

                                (ii)        The Entity will not, directly or
indirectly, knowingly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person:

 

(a)       to fund or facilitate any activities or business of or with any Person
or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or

 

(b)      in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

                               (iii)       The Entity represents and covenants
that, except as detailed in the Prospectus, for the past 5 years, it has not
knowingly engaged in and is not now knowingly engaged in any dealing or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions.

 

rr.                 Stock Transfer Taxes. On each Settlement Date, all material
stock transfer or other taxes (other than income taxes) which are required to be
paid in connection with the sale and transfer of the Placement Shares to be sold
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with
by the Company in all material respects.

 

Any certificate signed by an officer of the Company and delivered to a
Distribution Agent or to counsel for a Distribution Agent pursuant to or in
connection with this Agreement shall be deemed to be a representation and
warranty by the Company, as applicable, to the Distribution Agents as to the
matters set forth therein.

 

                        7.                     Covenants of the Company. The
Company covenants and agrees with each of the Distribution Agents that:

 



17

 

a.                   Registration Statement Amendments. After the date of this
Agreement and during any period in which a prospectus relating to any Placement
Shares is required to be delivered by the Distribution Agents under the
Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act) (the “Prospectus
Delivery Period”) (i) the Company will notify the Distribution Agents promptly
of the time when any subsequent amendment to the Registration Statement, other
than documents incorporated by reference or amendments not related to any
Placement, has been filed with the Commission and/or has become effective or any
subsequent supplement to the Prospectus has been filed and of any request by the
Commission for any amendment or supplement to the Registration Statement or
Prospectus related to the Placement or for additional information related to the
Placement, (ii) the Company will prepare and file with the Commission, promptly
upon either of the Distribution Agents’ request, any amendments or supplements
to the Registration Statement or Prospectus that, in either of the Distribution
Agents’ reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by a Distribution Agent (provided, however,
that the failure of the Distribution Agents to make such request shall not
relieve the Company of any obligation or liability hereunder, or affect the
Distribution Agents’ right to rely on the representations and warranties made by
the Company in this Agreement and provided, further, that the only remedy the
Distribution Agents shall have with respect to the failure to make such filing
shall be to cease making sales under this Agreement until such amendment or
supplement is filed); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus relating to the Placement
Shares or a security convertible into the Placement Shares (other than an
Incorporated Document) unless a copy thereof has been submitted to the
Distribution Agents within a reasonable period of time before the filing and
neither of the Distribution Agents has reasonably objected thereto (provided,
however, that (A) the failure of the Distribution Agents to make such objection
shall not relieve the Company of any obligation or liability hereunder, or
affect the Distribution Agents’ right to rely on the representations and
warranties made by the Company in this Agreement and (B) the Company has no
obligation to provide the Distribution Agents any advance copy of such filing or
to provide the Distribution Agents an opportunity to object to such filing if
the filing does not name the Distribution Agents or does not relate to the
transaction herein provided; and provided, further, that the only remedy the
Distribution Agents shall have with respect to the failure by the Company to
obtain such consent shall be to cease making sales under this Agreement) and the
Company will furnish to the Distribution Agents at the time of filing thereof a
copy of any document that upon filing is deemed to be incorporated by reference
into the Registration Statement or Prospectus, except for those documents
available via EDGAR; and (iv) the Company will cause each amendment or
supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act or, in
the case of any document to be incorporated therein by reference, to be filed
with the Commission as required pursuant to the Exchange Act, within the time
period prescribed (the determination to file or not file any amendment or
supplement with the Commission under this Section 7(a), based on the Company’s
reasonable opinion or reasonable objections, shall be made exclusively by the
Company).

 

b.                  Notice of Commission Stop Orders. The Company will advise
the Distribution Agents, promptly after it receives notice or obtains knowledge
thereof, of the issuance or threatened issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement, of the
suspension of the qualification of the Placement Shares for offering or sale in
any jurisdiction, or of the initiation or threatening of any proceeding for any
such purpose; and it will use its commercially reasonable efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such a stop order
should be issued. The Company will advise the Distribution Agents promptly after
it receives any request by the Commission for any amendments to the Registration
Statement or any amendment or supplements to the Prospectus or any Issuer Free
Writing Prospectus or for additional information related to the offering of the
Placement Shares or for additional information related to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus.

 



18

 

c.                   Delivery of Prospectus; Subsequent Changes. During the
Prospectus Delivery Period, the Company will comply with all requirements
imposed upon it by the Securities Act, as from time to time in force, and to
file on or before their respective due dates all reports and any definitive
proxy or information statements required to be filed by the Company with the
Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision
of or under the Exchange Act. If the Company has omitted any information from
the Registration Statement pursuant to Rule 430A under the Securities Act, it
will use its commercially reasonable efforts to comply with the provisions of
and make all requisite filings with the Commission pursuant to said Rule 430A
and to notify the Distribution Agents promptly of all such filings. If during
the Prospectus Delivery Period any event occurs as a result of which the
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such Prospectus Delivery Period it is necessary to
amend or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify the Designated Distribution
Agent to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance; provided, however, that the Company may
delay the filing of any amendment or supplement, if in the judgment of the
Company, it is in the best interest of the Company.

 

d.                  Listing of Placement Shares. During the Prospectus Delivery
Period, the Company will use its commercially reasonable efforts to cause the
Placement Shares to be listed on the Exchange and to qualify the Placement
Shares for sale under the securities laws of such jurisdictions in the United
States as each of the Distribution Agents reasonably designates and to continue
such qualifications in effect so long as required for the distribution of the
Placement Shares; provided, however, that the Company shall not be required in
connection therewith to qualify as a foreign corporation or dealer in
securities, file a general consent to service of process, or subject itself to
taxation in any jurisdiction if it is not otherwise so subject.

 

e.                   Delivery of Registration Statement and Prospectus. The
Company will furnish to the Distribution Agents and their counsel (at the
reasonable expense of the Company) copies of the Registration Statement
(including the Prospectus and Incorporated Documents and all amendments and
supplements to the Registration Statement or Prospectus and any Incorporated
Documents that are filed with the Commission during the Prospectus Delivery
Period), in each case as soon as reasonably practicable and in such quantities
as either of the Distribution Agents may from time to time reasonably request
and, at the Distribution Agents’ request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to the Distribution Agents to the
extent such document is available on EDGAR.

 



19

 

f.                   Earnings Statement. The Company will make generally
available to its security holders as soon as practicable, but in any event not
later than 15 months after the end of the Company’s current fiscal quarter, an
earnings statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act.

 

g.                  Use of Proceeds. The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”

 

h.                  Notice of Other Sales. Without the prior written consent of
the Distribution Agents, the Company will not, directly or indirectly, offer to
sell, sell, contract to sell, grant any option to sell or otherwise dispose of
any Common Stock (other than the Placement Shares offered pursuant to this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock during the period
beginning on the date on which any Placement Notice is delivered to the
Distribution Agents hereunder and ending on the third (3rd) Trading Day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Shares covered by a
Placement Notice, the date of such suspension or termination); and will not
directly or indirectly in any other “at-the-market” or continuous equity
transaction offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any Common Stock (other than the Placement Shares offered
pursuant to this Agreement) or securities convertible into or exchangeable for
Common Stock, warrants or any rights to purchase or acquire, Common Stock prior
to the termination of this Agreement; provided, however, that such restrictions
will not apply in connection with the Company’s issuance or sale of (i) Common
Stock, options to purchase Common Stock, other equity awards, or Common Stock
issuable upon the exercise of options or vesting of other equity awards,
pursuant to any employee or director equity incentive or benefits plan, stock
ownership or purchase plan or dividend reinvestment plan (but not Common Stock
subject to a waiver to exceed plan limits in its dividend reinvestment plan) of
the Company whether now in effect or hereafter implemented; (ii) Common Stock
issuable upon conversion of securities or the exercise of warrants, options or
other rights in effect or outstanding, and disclosed in filings by the Company
available on EDGAR or otherwise in writing to the Distribution Agents; (iii)
Common Stock, or securities convertible into or exercisable for Common Stock,
offered and sold in a privately negotiated transaction to vendors, customers,
strategic partners or potential strategic partners or other investors conducted
in a manner so as not to be integrated with the offering of Common Stock hereby;
(iv) Common Stock in connection with any acquisition, strategic investment or
other similar transaction (including any joint venture, strategic alliance or
partnership); and (v) Common Stock to cover withholding taxes payable upon the
vesting of equity awards under the Company’s equity incentive plans.

 

i.                    Change of Circumstances. The Company will, at any time
during the pendency of a Placement Notice advise the Distribution Agents
promptly after it shall have received notice or obtained knowledge thereof, of
any information or fact that would alter or affect in any material respect any
opinion, certificate, letter or other document required to be provided to the
Distribution Agents pursuant to this Agreement.

 

j.                    Due Diligence Cooperation. During the term of this
Agreement, the Company will cooperate with any reasonable due diligence review
conducted by the Distribution Agents or their representatives in connection with
the transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as either of the
Distribution Agents may reasonably request.

 



20

 

k.                  Required Filings Relating to Placement of Placement Shares.
The Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
date a filing under Rule 424(b) is made, a “Filing Date”), which prospectus
supplement will set forth, within the relevant period, the amount of Placement
Shares sold through the Distribution Agents, the Net Proceeds to the Company and
the compensation payable by the Company to the Distribution Agents with respect
to such Placement Shares, and (ii) deliver such number of copies of each such
prospectus supplement to each exchange or market on which such sales were
effected as may be required by the rules or regulations of such exchange or
market.

 

l.                    Representation Dates; Certificate. Each time during the
term of this Agreement that the Company:

 

                                 (i)         amends or supplements (other than a
prospectus supplement relating solely to an offering of securities other than
the Placement Shares) the Registration Statement or the Prospectus relating to
the Placement Shares by means of a post-effective amendment, sticker, or
supplement but not by means of incorporation of documents by reference into the
Registration Statement or the Prospectus relating to the Placement Shares;

 

                                (ii)        files an annual report on Form 10-K
under the Exchange Act (including any Form 10-K/A containing amended audited
financial information or a material amendment to the previously filed Form
10-K);

 

                               (iii)       files its quarterly reports on Form
10-Q under the Exchange Act; or

 

                               (iv)       files a current report on Form 8-K
containing amended financial information (other than information “furnished”
pursuant to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to
Item 8.01 of Form 8-K relating to the reclassification of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) under the Exchange Act;

 

(Each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date.”)

 

the Company shall furnish the Distribution Agents (but in the case of clause
(iv) above only if either of the Distribution Agents reasonably determines that
the information contained in such Form 8-K is material) with a certificate, in
the form attached hereto as Exhibit 7(l). The requirement to provide a
certificate under this Section 7(l) shall be waived for any Representation Date
occurring at a time at which no Placement Notice is pending, which waiver shall
continue until the earlier to occur of the date the Company delivers a Placement
Notice hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date on which the
Company files its annual report on Form 10-K. Notwithstanding the foregoing, (i)
upon the delivery of the first Placement Notice hereunder and (ii) if the
Company subsequently decides to sell Placement Shares following a Representation
Date when the Company relied on such waiver and did not provide the Distribution
Agents with a certificate under this Section 7(l), then before either of the
Distribution Agents sells any Placement Shares, the Company shall provide the
Distribution Agents with a certificate, in the form attached hereto as Exhibit
7(l), dated the date of the Placement Notice.

 



21

 

m.                Legal Opinion. On or prior to the date of the first Placement
Notice given hereunder the Company shall cause to be furnished to the
Distribution Agents written opinions and a negative assurance letter of Fenwick
& West LLP (“Company Counsel”), or other counsel reasonably satisfactory to the
Distribution Agents, each in form and substance reasonably satisfactory to the
Distribution Agents. Thereafter, within five (5) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit 7(l) for which no waiver is
applicable, and not more than once per calendar quarter, the Company shall cause
to be furnished to the Distribution Agents a negative assurance letter of
Company Counsel in form and substance reasonably satisfactory to the
Distribution Agents; provided that, in lieu of such negative assurance for
subsequent periodic filings under the Exchange Act, counsel may furnish the
Distribution Agents with a letter (a “Reliance Letter”) to the effect that the
Distribution Agents may rely on the negative assurance letter previously
delivered under this Section 7(m) to the same extent as if it were dated the
date of such letter (except that statements in such prior letter shall be deemed
to relate to the Registration Statement and the Prospectus as amended or
supplemented as of the date of the Reliance Letter).

 

n.                  Comfort Letter. On or prior to the date of the first
Placement Notice given hereunder and within five (5) Trading Days after each
subsequent Representation Date, other than pursuant to Section 7(l)(iii), the
Company shall cause the Accountant to furnish the Distribution Agents letters
(the “Comfort Letters”), dated the date the Comfort Letter is delivered, which
shall meet the requirements set forth in this Section 7(n). The Comfort Letters
from the Accountant shall be in a form and substance reasonably satisfactory to
the Distribution Agents, (i) confirming that they are an independent public
accounting firm within the meaning of the Securities Act and the PCAOB, (ii)
stating, as of such date, the conclusions and findings of such firm with respect
to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and
(iii) updating the Initial Comfort Letter with any information that would have
been included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

o.                  Market Activities. The Company will not, directly or
indirectly, (i) take any action designed to cause or result in, or that
constitutes or would constitute, the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of Common Stock
or (ii) sell, bid for, or purchase Common Stock in violation of Regulation M, or
pay anyone any compensation for soliciting purchases of the Placement Shares
other than the Distribution Agents.

 

p.                  Investment Company Act. The Company will conduct its affairs
in such a manner so as to reasonably ensure that neither it nor the Subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act.

 



22

 

q.                  No Offer to Sell. Other than an Issuer Free Writing
Prospectus approved in advance by the Company and the Distribution Agents in
their capacity as agents hereunder pursuant to Section 23, neither of the
Distribution Agents nor the Company (including its agents and representatives,
other than the Distribution Agents in their capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405), required to be filed with the Commission, that constitutes an offer
to sell or solicitation of an offer to buy Placement Shares hereunder.

 

r.                    Sarbanes-Oxley Act. The Company will maintain and keep
accurate books and records reflecting its assets and maintain internal
accounting controls in a manner designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and including
those policies and procedures that (i) pertain to the maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit the preparation of the
Company’s consolidated financial statements in accordance with GAAP, (iii) that
receipts and expenditures of the Company are being made only in accordance with
management’s and the Company’s directors’ authorization, and (iv) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on its financial statements. The Company will maintain
disclosure controls and procedures that comply with the requirements of the
Exchange Act.

 

                        8.                      Representations and Covenants of
the Distribution Agents. Each of the Distribution Agents represents and warrants
that it is duly registered as a broker-dealer under FINRA, the Exchange Act and
the applicable statutes and regulations of each state in which the Placement
Shares will be offered and sold, except such states in which such Distribution
Agent is exempt from registration or such registration is not otherwise
required. Each of the Distribution Agents shall continue, for the term of this
Agreement, to be duly registered as a broker-dealer under FINRA, the Exchange
Act and the applicable statutes and regulations of each state in which the
Placement Shares will be offered and sold, except such states in which it is
exempt from registration or such registration is not otherwise required, during
the term of this Agreement. Each of the Distribution Agents shall comply with
all applicable law and regulations, including but not limited to Regulation M,
in connection with the transactions contemplated by this Agreement, including
the issuance and sale through the Distribution Agents of the Placement Shares.

 

                        9.                      Payment of Expenses. The Company
will pay all expenses incident to the performance of its obligations under this
Agreement, including (i) the preparation, filing, including any fees required by
the Commission, and printing of the Registration Statement (including financial
statements and exhibits) as originally filed and of each amendment and
supplement thereto and each Free Writing Prospectus, in such number as the
Distribution Agents shall deem reasonably necessary, (ii) the printing and
delivery to the Distribution Agents of this Agreement and such other documents
as may be required in connection with the offering, purchase, sale, issuance or
delivery of the Placement Shares, (iii) the preparation, issuance and delivery
of the certificates, if any, for the Placement Shares to the Distribution
Agents, including any stock or other transfer taxes and any capital duties,
stamp duties or other duties or taxes payable upon the sale, issuance or
delivery of the Placement Shares to the Distribution Agents, (iv) the fees and
disbursements of the counsel, accountants and other advisors to the Company, (v)
the reasonable and documented out-of-pocket fees and disbursements of counsel to
the Distribution Agents up to $25,000; (vi) the fees and expenses of the
transfer agent and registrar for the Common Stock, (vii) the filing fees
incident to any review by FINRA of the terms of the sale of the Placement
Shares, and (viii) the fees and expenses incurred in connection with the listing
of the Placement Shares on the Exchange.

 



23

 

                      10.                   Conditions to Distribution Agents’
Obligations. The obligations of the Distribution Agents hereunder with respect
to a Placement will be subject to the accuracy and completeness of the
representations and warranties made by the Company herein as of the date of this
Agreement and as of each Applicable Time (other than those representations and
warranties made as of a specified date or time), to the due performance in all
material respects by the Company of its obligations hereunder, to the completion
by the Distribution Agents of a due diligence review satisfactory to it in its
reasonable judgment, and to the reasonable satisfaction at or prior to each
Applicable Time (or waiver by each of the Distribution Agents in their sole
discretion) of the following additional conditions:

 

a.                   Registration Statement Effective. The Registration
Statement shall have become effective and shall be available for the sale of all
Placement Shares contemplated to be issued by any Placement Notice.

 

b.                  No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or receipt
by the Company of notification of the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Placement Shares for sale in any jurisdiction or receipt by the Company of
notification of the initiation of, or a threat to initiate, any proceeding for
such purpose; or (iv) the occurrence of any event that makes any material
statement made in the Registration Statement or the Prospectus or any material
Incorporated Document untrue in any material respect or that requires the making
of any changes in the Registration Statement, the Prospectus or any material
Incorporated Document so that, in the case of the Registration Statement, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading and, that in the case of the Prospectus or any
material Incorporated Document, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 



24

 

c.                   No Misstatement or Material Omission. None of the
Registration Statement or Prospectus, nor any amendment or supplement thereto,
shall contain an untrue statement of fact that in the Distribution Agents’
reasonable opinion is material, or omits to state a fact that in the
Distribution Agents’ reasonable opinion is material and is required to be stated
therein or is necessary to make the statements therein not misleading.

 

d.                  Material Changes. Except as contemplated in the Prospectus,
or disclosed in the Company’s reports filed with the Commission, there shall not
have been any Material Adverse Effect, or any development that would cause a
Material Adverse Effect, or a downgrading in or withdrawal of the rating
assigned to any of the Company’s securities (other than asset backed securities)
by any “nationally recognized statistical rating organization,” as such term is
defined by the Commission for purposes of Rule 436(g)(2) under the Securities
Act (a “Rating Organization”), or a public announcement by any Rating
Organization that it has under surveillance or review its rating of any of the
Company’s securities (other than asset backed securities), the effect of which,
in the case of any such action by a Rating Organization described above, in the
reasonable judgment of the Distribution Agents (without relieving the Company of
any obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

 

e.                   Legal Opinion. The Distribution Agents shall have received
the opinion and negative assurance letter of Company Counsel required to be
delivered pursuant to Section 7(m) on or before the date on which such delivery
of such opinion and negative assurance letter are required pursuant to Section
7(m).

 

f.                   Comfort Letter. The Distribution Agents shall have received
the Comfort Letter required to be delivered pursuant Section 7(n) on or before
the date on which such delivery of such letter is required pursuant to Section
7(n).

 

g.                  Representation Certificate. The Distribution Agents shall
have received the certificate required to be delivered pursuant to Section 7(l)
on or before the date on which delivery of such certificate is required pursuant
to Section 7(l).

 

h.                  No Suspension. Trading in the Common Stock shall not have
been suspended on the Exchange and the Common Stock shall not have been delisted
from the Exchange.

 

i.                    Other Materials. On each date on which the Company is
required to deliver a certificate pursuant to Section 7(l), the Company shall
have furnished to the Distribution Agents such appropriate further information,
certificates and documents as either of the Distribution Agents may reasonably
request and which are usually and customarily furnished by an issuer of
securities in connection with a securities offering of the type contemplated
hereby. All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof.

 

j.                    Securities Act Filings Made. All filings with the
Commission required by Rule 424 under the Securities Act to have been filed
prior to the issuance of any Placement Notice hereunder shall have been made
within the applicable time period prescribed for such filing by Rule 424.

 



25

 

k.                  Approval for Listing. The Placement Shares shall either have
been approved for listing on the Exchange, subject only to notice of issuance,
or the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.

 

l.                    No Termination Event. There shall not have occurred any
event that would permit the Distribution Agents to terminate this Agreement
pursuant to Section 13(a).

 

                      11.                   Indemnification and Contribution.

 

a. Company Indemnification. The Company agrees to indemnify and hold

 

harmless the Distribution Agents, their partners, members, directors, officers,
employees and agents and each person, if any, who controls the Distribution
Agents within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act as follows:

 

(i)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact included in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(ii)           against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, to the extent of the aggregate amount
paid in settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 11(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

 

(iii)         against any and all expense whatsoever, as incurred (including the
reasonable and documented out-of-pocket fees and disbursements of counsel),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by either of the Distribution Agents expressly for use in the
Registration Statement (or any amendment thereto), or in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto).

 



26

 

b. Indemnification by the Distribution Agents. Each Distribution Agent agrees to
indemnify and hold harmless the Company and its directors and each officer of
the Company who signed the Registration Statement, and each person, if any, who
(i) controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with the Company against any and all loss, liability, claim, damage and
expense described in the indemnity contained in Section 11(a), as incurred, but
only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in the Registration Statement (or any amendments
thereto) or in any related Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto) in reliance upon and in conformity with
information relating to a Distribution Agent and furnished to the Company in
writing by such Distribution Agent expressly for use therein.

 

c. Procedure. Any party that proposes to assert the right to be indemnified
under this Section 11 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 11, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 11 and (ii) any liability
that it may have to any indemnified party under the foregoing provisions of this
Section 11 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict of interest exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party (in which case the indemnifying party will not
have the right to direct the defense of such action on behalf of the indemnified
party) or (4) the indemnifying party has not in fact employed counsel to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, in each of which cases the reasonable and
documented out-of-pocket fees, disbursements and other charges of counsel will
be at the expense of the indemnifying party or parties. It is understood that
the indemnifying party or parties shall not, in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
and documented out-of-pocket fees, disbursements and other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time for
all such indemnified party or parties. All such reasonable and documented
out-of-pocket fees, disbursements and other charges will be reimbursed by the
indemnifying party promptly after the indemnifying party receives a written
invoice relating to fees, disbursements and other charges in reasonable detail.
An indemnifying party will not, in any event, be liable for any settlement of
any action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
11 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent (1) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (2) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 



27

 

d. Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 11 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or a Distribution Agent,
the Company and such Distribution Agent will contribute to the total losses,
claims, liabilities, expenses and damages (including any investigative, legal
and other expenses reasonably incurred in connection with, and any amount paid
in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
the Distribution Agents, such as persons who control the Company within the
meaning of the Securities Act or the Exchange Act, officers of the Company who
signed the Registration Statement and directors of the Company, who also may be
liable for contribution) to which the Company and the Distribution Agents may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Distribution Agents on
the other hand. The relative benefits received by the Company on the one hand
and the Distribution Agents on the other hand shall be deemed to be in the same
proportion as the total Net Proceeds from the sale of the Placement Shares
(before deducting expenses) received by the Company bear to the total
compensation received by the Distribution Agents (before deducting expenses)
from the sale of Placement Shares on behalf of the Company. If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and such Distribution Agent, on the other hand, with respect to the statements
or omission that resulted in such loss, claim, liability, expense or damage, or
action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or such
Distribution Agent, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and each Distribution Agent agree that it would not be
just and equitable if contributions pursuant to this Section 11(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
liability, expense, or damage, or action in respect thereof, referred to above
in this Section 11(d) shall be deemed to include, for the purpose of this
Section 11(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim to the extent consistent with Section 11(c) hereof. Notwithstanding the
foregoing provisions of this Section 11(d), a Distribution Agent shall not be
required to contribute any amount in excess of the commissions received by it
under this Agreement and no person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 11(d), any person who controls a
party to this Agreement within the meaning of the Securities Act or the Exchange
Act, and any officers, directors, partners, employees or agents of a
Distribution Agent, will have the same rights to contribution as that party, and
each officer who signed the Registration Statement and director of the Company
will have the same rights to contribution as the Company, subject in each case
to the provisions hereof. Any party entitled to contribution, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim for contribution may be made under this Section 11(d), will notify
any such party or parties from whom contribution may be sought, but the omission
to so notify will not relieve that party or parties from whom contribution may
be sought from any other obligation it or they may have under this Section 11(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 11(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 11(c) hereof.

 



28

 

                      12.                   Representations and Agreements to
Survive Delivery. The indemnity and contribution agreements contained in Section
11 of this Agreement and all representations and warranties of the Company
herein or in certificates delivered pursuant hereto shall survive, as of their
respective dates, regardless of (i) any investigation made by or on behalf of
the Distribution Agents, any controlling persons, or the Company (or any of
their respective officers, directors or controlling persons), (ii) delivery and
acceptance of the Placement Shares and payment therefor or (iii) any termination
of this Agreement.

 

                      13.                   Termination.

 

a.                   A Distribution Agent may terminate this Agreement, by
notice to the Company, as hereinafter specified at any time (1) if there has
been, since the time of execution of this Agreement or since the date as of
which information is given in the Prospectus, any Material Adverse Effect, or
any development that would have a Material Adverse Effect that, in the sole
judgment of such Distribution Agent, is material and adverse and makes it
impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of such Distribution Agent, impracticable or inadvisable to market the
Placement Shares or to enforce contracts for the sale of the Placement Shares,
(3) if trading in the Common Stock has been suspended or limited by the
Commission or the Exchange, or if trading generally on the Exchange has been
suspended or limited, or minimum prices for trading have been fixed on the
Exchange, (4) if any suspension of trading of any securities of the Company on
any exchange or in the over-the-counter market shall have occurred and be
continuing, (5) if a major disruption of securities settlements or clearance
services in the United States shall have occurred and be continuing, or (6) if a
banking moratorium has been declared by either U.S. Federal or New York
authorities. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 9 (Payment of Expenses),
Section 11 (Indemnification and Contribution), Section 12 (Representations and
Agreements to Survive Delivery), Section 18 (Governing Law and Time; Waiver of
Jury Trial) and Section 19 (Consent to Jurisdiction) hereof shall remain in full
force and effect notwithstanding such termination. If a Distribution Agent
elects to terminate this Agreement as provided in this Section 13(a), such
Distribution Agent shall provide the required notice as specified in Section 14
(Notices).

 



29

 

b.                  The Company shall have the right, by giving ten (10) days
notice as hereinafter specified to terminate this Agreement in its sole
discretion at any time after the date of this Agreement. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 9 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Governing Law and Time; Waiver of Jury Trial) and Section 19
(Consent to Jurisdiction) hereof shall remain in full force and effect
notwithstanding such termination.

 

c.                   Each of the Distribution Agents shall have the right, by
giving ten (10) days notice as hereinafter specified to terminate this Agreement
in its sole discretion at any time after the date of this Agreement. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.

 

d.                  Unless earlier terminated pursuant to this Section 13, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through the Distribution Agents on the terms and subject to the
conditions set forth herein except that the provisions of Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination.

 

e.                   This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that unless otherwise
expressly agreed in writing, any such termination by mutual agreement shall in
all cases be deemed to provide that Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) shall remain in full force and effect.
Upon termination of this Agreement, the Company shall not have any liability to
a Distribution Agent for any discount, commission or other compensation with
respect to any Placement Shares not otherwise sold by a Distribution Agent under
this Agreement.

 



30

 

f.                   Any termination of this Agreement shall be effective on the
date specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by a Distribution Agent or the Company, as the case may
be. If such termination shall occur prior to the Settlement Date for any sale of
Placement Shares, such Placement Shares shall settle in accordance with the
provisions of this Agreement.

 

                      14.                   Notices. All notices or other
communications required or permitted to be given by any party to any other party
pursuant to the terms of this Agreement shall be in writing, unless otherwise
specified, and if sent to the Distribution Agents, shall be delivered to:

 

FBR Capital Markets & Co. 

300 North 17th Street 

Suite 1400 

North Arlington, Virginia 22209 

Attention: Legal Department 

Telephone: (703) 312-9500

 

And

 

MLV & Co. LLC 

1301 Avenue of the Americas, 43rd Floor 

New York, New York 10019 

Attention: Legal Department 

Telephone: (703) 312-9500

 

with a copy to:

 

LeClairRyan, A Professional Corporation 

885 Third Avenue 

New York, NY 10022 

Attention: James T. Seery 

Telephone: (973) 491-3315 

Email: james.seery@leclairryan.com

 

and if to the Company, shall be delivered to:

 

Amyris, Inc. 

5885 Hollis Street 

Suite 100 

Emeryville, CA 94608 

Attention: General Counsel 

Telephone: (510) 450-0761 

 



31

 

with a copy to:

 

Fenwick & West LLP 

801 California Street 

Mountain View, CA 94041 

Attention: Dan Winnike 

Telephone: (650) 335-7657 

Email: dwinnike@fenwick.com

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email, or by verifiable facsimile transmission on or before 4:30
p.m., New York City time, on a Business Day or, if such day is not a Business
Day, on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

                      15.                   Successors and Assigns. This
Agreement shall inure to the benefit of and be binding upon the Company and each
Distribution Agent and their respective successors and the affiliates,
controlling persons, officers and directors referred to in Section 11 hereof.
References to any of the parties contained in this Agreement shall be deemed to
include the successors and permitted assigns of such party. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party.

 

                      16.                   Adjustments for Stock Splits. The
parties acknowledge and agree that all share-related numbers contained in this
Agreement shall be adjusted to take into account any share consolidation, stock
split, stock dividend, corporate domestication or similar event effected with
respect to the Placement Shares.

 

                      17.                   Entire Agreement; Amendment;
Severability. This Agreement (including all schedules and exhibits attached
hereto and Placement Notices issued pursuant hereto) constitutes the entire
agreement and supersedes all other prior and contemporaneous agreements and
undertakings, both written and oral, among the parties hereto with regard to the
subject matter hereof. Neither this Agreement nor any term hereof may be amended
except pursuant to a written instrument executed by the Company and each of the
Distribution Agents. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 



32

 

                      18.                   GOVERNING LAW AND TIME; WAIVER OF
JURY TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAWS. SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME. THE COMPANY AND THE
DISTRIBUTION AGENTS EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

                      19.                   CONSENT TO JURISDICTION. EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW.

 

                      20.                   Use of Information. The Distribution
Agents may not use any information gained in connection with this Agreement and
the transactions contemplated by this Agreement, including due diligence, to
advise any party with respect to transactions not expressly approved by the
Company in writing.

 

                      21.                   Counterparts. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
of an executed Agreement by one party to the other may be made by facsimile
transmission or email of a .pdf attachment.

 



33

 

                      22.                   Effect of Headings. The section and
Exhibit headings herein are for convenience only and shall not affect the
construction hereof.

 

                      23.                   Permitted Free Writing Prospectuses.

 

The Company represents, warrants and agrees that, unless it obtains the prior
consent of each of the Distribution Agents, and each of the Distribution Agents
represents, warrants and agrees that, unless it obtains the prior consent of the
Company, it has not made and will not make any offer relating to the Placement
Shares that would constitute an Issuer Free Writing Prospectus, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405,
required to be filed with the Commission. Any such free writing prospectus
consented to by the Distribution Agents or by the Company, as the case may be,
is hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents and warrants that it has treated and agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping. For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit 23 hereto are Permitted Free Writing
Prospectuses.

 

                      24.                   Absence of Fiduciary Relationship.
The Company acknowledges and agrees that:

 

a.                   Each Distribution Agent is acting solely as agent in
connection with the public offering of the Placement Shares and in connection
with each transaction contemplated by this Agreement and the process leading to
such transactions, and no fiduciary or advisory relationship between the Company
or any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and either
Distribution Agent, on the other hand, has been or will be created in respect of
any of the transactions contemplated by this Agreement, irrespective of whether
or not such Distribution Agent has advised or is advising the Company on other
matters, and neither Distribution Agent has any obligation to the Company with
respect to the transactions contemplated by this Agreement except the
obligations expressly set forth in this Agreement;

 

b.                  it is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;

 

c.                   Neither Distribution Agent has provided any legal,
accounting, regulatory or tax advice with respect to the transactions
contemplated by this Agreement and it has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate;

 

d.                  it is aware that each Distribution Agent and its respective
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and such Distribution Agent has
no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship or otherwise; and

 



34

 

e.                   it waives, to the fullest extent permitted by law, any
claims it may have against a Distribution Agent for breach of fiduciary duty or
alleged breach of fiduciary duty in connection with the sale of Placement Shares
under this Agreement and agrees that such Distribution Agent shall not have any
liability (whether direct or indirect, in contract, tort or otherwise) to it in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on its behalf or in right of it or the Company, employees or
creditors of Company, other than in respect of such Distribution Agent’s
obligations under this Agreement and to keep information provided by the Company
to such Distribution Agent and its counsel confidential to the extent not
otherwise publicly-available.

 

                      25.                   Definitions.

 

As used in this Agreement, the following terms have the respective meanings set
forth below:

 

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act.

 

“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Distribution
Agents outside of the United States.

 



35

 

[Remainder of the page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 



36

 

If the foregoing correctly sets forth the understanding between the Company and
each Distribution Agent, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between the
Company and each of the Distribution Agents.

 

Very truly yours,

 

AMYRIS, INC.

 

By: /s/ Raffi Asadorian

Name: Raffi Asadorian

Title: CFO

 

ACCEPTED as of the date first-above written:

 

FBR CAPITAL MARKETS & CO.

 

By: /s/ Patrice McNicoll

Name: Patrice McNicoll

Title: Co-Head of Capital Markets

 

MLV & CO. LLC

 

By: /s/ Patrice McNicoll

Name: Patrice McNicoll

Title: Chief Executive Officer

 



37

 

SCHEDULE 1

 

_____________________________________

 

FORM OF PLACEMENT NOTICE

_____________________________________

 

From: Amyris, Inc.

 

To: [FBR Capital Markets & Co.] [MLV & Co. LLC]

 

Attention: [•]

 

Subject:At Market Issuance--Placement Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Amyris, Inc., a Delaware corporation (the
“Company”), and FBR Capital Markets & Co. (“FBR”) and MLV & Co. LLC (“MLV”, each
of FBR and MLV individually a “Distribution Agent” and collectively
“Distribution Agents”), dated March 8, 2016, the Company hereby requests that
[identify Designated Distribution Agent] sell up to [_______] shares of the
Company’s Common Stock, $0.0001 par value per share, at a minimum market price
of $ per share, during the time period beginning [month, day, time] and ending
[month, day, time].

 



 
 

SCHEDULE 2

 

_____________________________________

 

Compensation

_____________________________________

 

The Company shall pay to the Designated Distribution Agent in cash, upon each
sale of Placement Shares pursuant to this Agreement, an amount equal to up to 3%
of the gross proceeds from such sale of Placement Shares.

 



 
 

SCHEDULE 3

 

________________________

 

Notice Parties

________________________

 

The Company

 

Raffi Asadorian

 

Nicholas Khadder

 

FBR/MLV

 

Seth Appel

 

Matthew Feinberg

 

Ryan Loforte

 

Patrice McNicoll

 

Keith Pompliano

 



 
 

SCHEDULE 6(g)

 

________________________

 

Subsidiaries

________________________

 

Amyris Brasil Ltda.

 

 

 

 

 

 



 
 

EXHIBIT 7(l)


 

 

Form of Representation Date Certificate

 

___________, 20___

 

This Representation Date Certificate (this “Certificate”) is executed and
delivered in connection with Section 7(l) of the At Market Issuance Sales
Agreement (the “Agreement”), dated March 8, 2016, and entered into between
Amyris, Inc. (the “Company”) and FBR Capital Markets & Co. and MLV & Co. LLC.
All capitalized terms used but not defined herein shall have the meanings given
to such terms in the Agreement.

 

The Company hereby certifies as follows:

 

1.                     The representations and warranties of the Company in
Section 6 of the Agreement (A) to the extent such representations and warranties
are subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof, except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date.

 

2.                     The Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied pursuant to
the Agreement at or prior to the date hereof.

 

The undersigned has executed this Officer’s Certificate as of the date first
written above.

 

AMYRIS, INC.

 

By:____________________________________

 

Name: ________________________________
Title:

 



 
 

EXHIBIT 23

 

Permitted Issuer Free Writing Prospectuses

 

None.

 

